Citation Nr: 0601062	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness.

3.  Entitlement to service connection for unspecified joint 
pains as due to an undiagnosed illness.

4.  Entitlement to service connection for skin rashes as due 
to an undiagnosed illness.

5.  Entitlement to service connection for cysts as due to an 
undiagnosed illness.

6.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

7.  Entitlement to service connection for difficulty 
concentrating as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic 
cough/clearing throat as due to an undiagnosed illness.

9.  Entitlement to service connection for sleep disturbance 
as due to an undiagnosed illness.

10.  Entitlement to service connection for headaches.

11.  Entitlement to an increased evaluation for right 
shoulder impingement syndrome, currently rated 10 percent 
disabling.

12.  Entitlement to an increased (compensable) evaluation for 
right knee patellofemoral arthrosis.

13.  Entitlement to an increased (compensable) for left knee 
patellofemoral arthrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel
INTRODUCTION

The veteran had active military service from April 1987 to 
August 1987 and from February 1988 to February 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which denied the veteran entitlement to 
the issues on appeal. 

In November 2005, the veteran testified at a hearing before 
the undersigned at the Board's central office in Washington, 
D.C.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. During his November 2005 hearing, the veteran stated that 
he wished to withdraw his appeal of the issues of service 
connection for fatigue, unspecified joint pains, skin rashes, 
cysts, memory loss, difficulty concentrating, chronic 
cough/clearing throat, sleep disturbance as due to 
undiagnosed illnesses, entitlement to service connection for 
headaches, entitlement to an increased evaluation for right 
shoulder impingement syndrome, an increased (compensable) 
evaluation for right knee patellofemoral arthrosis, and an 
increased (compensable) for left knee patellofemoral 
arthrosis.

2.  In a June 1997 decision, the RO denied service connection 
for PTSD.  The veteran was notified of the RO's action and 
his appellate rights and did not appeal the decision.

3.  Evidence submitted since the unappealed June 1997 RO 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1. The Board is without jurisdiction to consider the merits 
of the veteran's claims of entitlement to service connection 
for fatigue, unspecified joint pains, skin rashes, cysts, 
memory loss, difficulty concentrating, chronic cough/clearing 
throat, sleep disturbance as due to undiagnosed illnesses, 
entitlement to service connection for headaches, entitlement 
to an increased evaluation for right shoulder impingement 
syndrome, an increased (compensable) evaluation for right 
knee patellofemoral arthrosis, and an increased (compensable) 
for left knee patellofemoral arthrosis.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2005).

2.  The additional evidence received since the unappealed 
June 1997 RO decision is new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005)).

In July 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a November 2002 detailed statement of 
the case (SOC), and December 2002, July 2004, and April 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of his appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which meet notice requirements of 
VCAA).  It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (all those notice 
documents should be evaluated in the context of the prior, 
relatively contemporaneous communications from the RO).

II. Dismissal of Claims

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal. A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b). Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).

At a hearing before the undersigned in November 2005, the 
veteran indicated that he wished to withdraw his Board appeal 
as to the issues of entitlement to service connection for 
fatigue as due to an undiagnosed illness, entitlement to 
service connection for unspecified joint pains as due to an 
undiagnosed illness, entitlement to service connection for 
skin rashes as due to an undiagnosed illness, entitlement to 
service connection for cysts as due to an undiagnosed 
illness, entitlement to service connection for memory loss as 
due to an undiagnosed illness, entitlement to service 
connection for difficulty concentrating as due to an 
undiagnosed illness, entitlement to service connection for 
chronic cough/clearing throat as due to an undiagnosed 
illness, entitlement to service connection for sleep 
disturbance as due to an undiagnosed illness, entitlement to 
service connection for headaches, entitlement to an increased 
evaluation for right shoulder impingement syndrome, 
entitlement an increased (compensable) evaluation for right 
knee patellofemoral arthrosis, and entitlement to an 
increased (compensable) for left knee patellofemoral 
arthrosis.  A transcript of that hearing is of record.  
Because the transcript of the hearing serves to reduce the 
appellant's withdrawal of these issues to writing, these 
matters are no longer before the Board for review as there 
remains no allegations of errors of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002); see 38 
C.F.R. § 20.204(b) (2005); cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that notice of disagreement be in writing as of 
date of certification of transcript).  Accordingly, these 
issues are no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. The veteran has withdrawn these 
issues and there effectively remains no allegation of errors 
of fact or law for appellate consideration. As such, the 
Board does not have jurisdiction to review the appeal as to 
these issues.

II.  New and Material Evidence

The veteran's claim for entitlement to service connection for 
PTSD was initially denied by a RO rating action dated in June 
1997.  The RO found at that time that there was no diagnosis 
of PTSD of record.  The veteran was notified of the RO's 
action and his appellate rights, but did not appeal the RO's 
determination and it became final.  The evidence on file at 
the time of the June 1997 rating decision is briefly 
summarized.

The veteran's Department of Defense Form (DD Form 214), 
report of discharge from service and his other military 
personnel records confirm that he served from September 1990 
to April 1991 in Southwest Asia during the Persian Gulf War.  
His primary military occupational specialty (MOS) was heavy 
construction equipment operator. 

The veteran's service medical records are negative for 
complaints and/or findings referable to a psychiatric 
disorder.

In a statement dated in January 1997, the veteran submitted a 
claim for service connection for PTSD.  He asserted that 
"the situations and combat activities I was exposed to in 
Desert Storm are the cause of my current medical problems."

In June 1997, the RO denied service connection for PTSD based 
on the absence of a confirmed diagnosis of this disorder.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that decision which is 
final.  38 U.S.C.A. § 7105.

In June 2001, the veteran submitted an application to reopen 
his previously denied claim of entitlement to service 
connection for PTSD.

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  § 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2001, the regulations in effect prior 
to August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

The medical evidence received subsequent to the June 1997 RO 
rating action includes VA outpatient treatment records 
showing treatment for PTSD symptoms as well as a January 2005 
VA examination showing an Axis I diagnosis of PTSD.

During his November 2005, the veteran said that during his 
service in Southwest Asia he was involved in the demolition 
of enemy positions, equipment, and ammunition.  He related 
experiencing feelings of constant anxiety relative to 
anticipated exposure to gas attacks.  He also said that what 
really bothered him was seeing bodies of dead Iraqis along 
the roads that he was traveling.

A journal posted on the Internet from an Officer in the 
veteran's unit of assignment in Iraq relates that the mission 
of the veteran's unit was to conduct tactical road conveys, 
secure certain geographical areas, and construct bypass roads 
in order to facilitate quick and efficient logistical 
resupply.  Following the cease fire, the unit mission was to 
destroy an ammunition supply point in the vicinity of 
Khamisiyah.  A journal entry dated March 3, 1991, records 
that the unit while in a convoy passed lots of shot up 
vehicles with dead bodies still in them - "[N]ot a pretty 
site (sic)."

A statement from T.B., one of the veteran's service 
colleagues recalls that during Desert Storm their unit was 
involved in the destruction of enemy equipment at Khamisiyah 
and in convoys where they saw "trails of dead bodies".

As noted above, the veteran has asserted that he has a 
psychiatric disorder, namely PTSD, and that the disorder had 
its origin during his period of active service.  His SMRs are 
not referable to a diagnosed psychiatric disorder.

The evidence received since the June 1997 RO decision 
consists of VA medical records, service records, and the 
veteran's and others' oral and written statements.  The more 
recent VA medical records, including January 2005 VA 
examination report reflects a diagnosis of PTSD, and the 
veteran's and his comrade's written and oral statements 
describing his activities in service.  That evidence is new, 
and does bear directly on the question of whether the veteran 
has PTSD related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and thus does is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  As such, it is considered new 
and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.





ORDER

The appeal as to the issues of  service connection for 
fatigue, unspecified joint pains, skin rashes, cysts, memory 
loss, difficulty concentrating chronic cough/clearing throat, 
sleep disturbance as due to undiagnosed illnesses, 
entitlement to service connection for headaches, entitlement 
to an increased evaluation for right shoulder impingement 
syndrome, an increased (compensable) evaluation for right 
knee patellofemoral arthrosis, and an increased (compensable) 
for left knee patellofemoral arthrosis is dismissed.

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.


REMAND

In order for a claim for service connection for PTSD to be 
granted, there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and one or more in- service stressors; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and a 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

In his January 2003 written statement the veteran asserted 
that he was exposed to constant chemical alarms and saw many 
dead bodies while serving in the Persian Gulf War.  He listed 
the names of two comrades who died.  Their deaths were 
verified by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in April 2004.  It was noted that the 
deceased served in a different unit from the veteran's and 
that the two units were in the same general vicinity.  There 
is no indication that the veteran witnessed these soldiers' 
deaths.

During his November 2005 hearing, the veteran submitted into 
evidence a statement from a service colleague pertinent to 
the issue on appeal.  The RO has not had the opportunity to 
review this evidence in conjunction with the veteran's claim 
and the veteran did not submit a waiver of initial review of 
this evidence by the RO.  

The veteran has reported the witnessing of dead bodies of 
enemy combatant as a stressor during his service in the 
Persian Gulf.  Of file are statements from service colleagues 
verifying that dead bodies were observed as the veteran's 
unit convoyed through the dessert of Iraq.  Thus this 
stressor is verified.  As such a VA examination is warranted.   

Accordingly, the case is REMANDED for the following:

1. The RO should make arrangements for 
the veteran to be examined by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders to 
determine the diagnoses of any 
psychiatric disorder(s) that are present.

a. The examiner should be advised 
that only a stressor verified by the 
RO or the Board may be used as a 
basis for a diagnosis of post-
traumatic stress disorder.  The 
examiner should also be informed 
that the veteran's report of 
witnessing the bodies of dead enemy 
combatants is conceded.

b. The examiner should elicit as 
much detail as possible from the 
veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, the examiner should 
consider the veteran's alleged in-
service stressor for the purpose of 
determining whether such stressor 
was severe enough to have caused the 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied by the in-service 
stressor.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders (DSM-IV).

c. If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.  If the 
diagnosis of post- traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
one verified stressor found to be 
established by the record was 
sufficient to produce post- 
traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and the 
inservice stressor found to be 
established by the record.

d. If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not (i.e., 
at least a 50-50 probability) that 
any such diagnosed psychiatric 
disorder was caused by military 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability). The 
examiner is particularly requested 
to address the opinion expressed in 
the January 2005 VA examination 
report (diagnosing PTSD).

e. A complete rationale should be 
given for all opinions and 
conclusions expressed.  The claims 
file must be made available to the 
examiner for review in conjunction 
with the examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.

2.  The RO should then readjudicate the 
issues of entitlement to service 
connection for PTSD, to include all the 
evidence received since the April 2005 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 




that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


